Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 8 March 1802
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam
Boston. ante 8 March 1802

Richard has just brought me your note and I am very happy to hear you are all well. Betsys Mother must be mistaken as to her having had the Measles as she is now confined to her room which we hope she will leave tomorrow she has had them very favorably and at her age I think it a happy thing to have got through the disorder George we expect will have them next Sunday it is unfortunate as he has four more teeth almost through from which he appears to suffer though not very much I think he will go alone in another month if the measles should not weaken him too much I am very unwell myself I believe this damp weather does not suit me Mr. Adams is very well Epps is to be married the 24th. she requests you to let Becky and Richard come to town on the occasion she has got a couple of chambers and intends to try the mantua making business should you be able to recommend her both me and herself will me much obliged to you—
Mr. Adams is not at home therefore I cannot let him know about the horse but as we expect George will be sick on Sunday I do not think he will be able to accept your go
Remember me affectionately dear Madam to the President / and believe me your very affectionate daughter
L. C. AdamsShould you be able to recommend me a cook I would be very much obliged to you I do not mean to part with Betsy
